                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

FERISSA TALLEY,                                )
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )     Case No. 19-00493-CV-W-ODS
                                               )
U.S. DEPARTMENT OF LABOR,                      )
                                               )
                       Defendant.              )

         ORDER AND OPINION (1) DENYING PLAINTIFF’S MOTIONS FOR
     JUDGMENT ON THE PLEADINGS, (2) GRANTING DEFENDANT’S MOTION
    FOR SUMMARY JUDGMENT, (3) FINDING AS MOOT DEFENDANT’S MOTION
    TO STRIKE JURY DEMAND AND PLAINTIFF’S MOTION FOR LEAVE TO FILE
     NOTICE OF APPEAL, AND (4) STRIKING PLAINTIFF’S NOTICE OF APPEAL
       Pending are Plaintiff Ferissa Talley’s Motions for Judgment on the Pleadings
(Docs. #67, 69), Defendant United States Department of Labor’s Motion to Strike Jury
Demand and Motion for Summary Judgment (Docs. #72, 75), and Plaintiff’s Motion for
Leave to File Notice of Appeal (Doc. #94). For the following reasons, the Court denies
Talley’s Motions for Judgment on the Pleadings, grants Defendant’s Motion for
Summary Judgment, and finds as moot Defendant’s Motion to Strike Jury Demand and
Plaintiff’s Motion for Leave to File Notice of Appeal. In addition, the Court strikes
Plaintiff’s Notice of Appeal.


                                     I.      BACKGROUND
                                A.        Talley’s FOIA Request
       In January 2019, Plaintiff Ferissa Talley submitted a Freedom of Information Act
(“FOIA”) request to Defendant United States Department of Labor. Doc. #75-1, at 2, 8-
9.1 Her FOIA request referred to “emails sent by Darin Powers at about 5:39 p.m. on
July 30, 2013 and the emails sent by Robert Huber at about 8:20 a.m. [on] July 31,
2013, with the subject ‘WPS – next steps & actions’ (respectively, ‘Powers’ emails’ and


1
 Page references are taken directly from the pagination ECF applies to filings, not the
parties’ pagination.


       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 1 of 27
‘Hubers’s emails’) that were included in the records of ALJ Case No. 2015-LDA-
00030.” Doc. #75-1, at 8 (emphasis in original).2 Talley requested “an electronic (PDF)
copy of any record maintained by the BRB3 that satisfies the following criteria”:
       1. a copy of Powers’ emails in any form that was transmitted to the BRB
          by any person at any time after January 2, 2018 along with any
          documentation establishing the date of transmission to and receipt by
          the BRB (e.g., a letter of transmittal or entry in any computer system);
       2. a copy of Huber’s emails in any form that was transmitted to the BRB
          by any person at any time after January 2, 2018 along with any
          documentation establishing the date of transmission to and receipt by
          the BRB (e.g., a letter of transmittal or entry in any computer system).
Doc. #1, ¶ 3; Doc. #68, ¶ 3; Doc. #75-1, at 2, 4, 8-9; Doc. #81, at 6.4
       On February 4, 2019, Defendant responded via email to Talley’s FOIA request.
Doc. #1, ¶¶ 4, 25; Doc. #1-1; Doc. #68, ¶¶ 4, 25; Doc. #75, at 2; Doc. #75-1, at 2-6, 10-
11; Doc. #81, at 6.5 Defendant provided a copy of the Huber email but informed
Talley’s counsel, Jack Jordan, that the Powers email was being withheld under FOIA
Exemption 4:
       As I am sure you are aware, on 04 August 2017, the United States District
       Court for the District of Columbia granted summary judgment in favor of
       the DOL with respect to the Powers email – the first email in the DynCorp
       email chain. The Court held that “[t]he DOL properly withheld the
       unredacted version of the Powers email under FOIA Exemption 4 based
       on its attorney-client privileged nature. Jordan v. U.S. Dep’t of Labor, 273
       F.Supp. 3d 214, 227 (D.D.C. 2017), reconsideration denied, 308 F.Supp.
       3d 24 (D.D.C. 2018), aff’d sub nom. Jordan v. United States Dep’t of
       Labor, No. 18-5128, 2018 WL 5819393 (D.C. Cir. Oct 19, 2018)[.]
       On 19 October 2018, in reviewing the decision of the District Court, [t]he
       United States Court of Appeals for the District of Columbia Circuit held
       that “[t]he district court did not err in concluding that the Powers email is
       exempt from disclosure pursuant to 5 U.S.C. 552(b)(4).” Jordan v. United
       States Dep’t of Labor, No. 18-5128, 2018 WL 5819393, at *1 (D.C. Cir.
       Oct. 19. 2018).


2
  “ALJ Case No. 2015-LDA-00030” is discussed infra, section I(B)(1).
3
  “BRB” is the Benefits Review Board, which is part of Defendant’s Adjudicatory Boards.
Doc. #1, ¶ 16; Doc. #75-1, at 1.
4
  The Huber and Powers emails are discussed infra, section I(B).
5
  The email to Jack Jordan also responded to FOIA requests filed by other individuals
he represented: B. Donaldson, J. Campo, L. Magdangal, and C. Purchase. Doc. #75-1,
at 10-11, 15-16.


                                    2
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 2 of 27
Doc. #75, at 2; Doc. #75-1, at 3, 10-11; Doc. #81, at 6. On February 6, 2019, Talley
appealed Defendant’s FOIA response. Doc. #75-1, at 3, 12-14; Doc. #81, at 6.
       On March 5, 2019, Defendant sent an email to Talley’s counsel, Jack Jordan,
providing supplemental information in response to Talley’s request for “documentation
establishing the date of transmission to and receipt by the BRB.” Doc. #75-1, at 3-4,
15-16.6 Defendant informed Talley’s counsel that “the BRB has no documentation that
specifically addresses the receipt of the Powers or Huber-emails.” Id. “[H]owever, in an
effort to be as responsive as possible,” Defendant provided “the Docket Sheet and UPS
shipping label that documents the receipt….” Id. at 15-21. Defendant asked Jack
Jordan to “forward this documentation as a supplementary response to the FOIA
requests from your clients,” including Talley. Id. On March 6, 2019, Talley’s counsel
acknowledged receipt of the email and supplemental records. Doc. #75-1, at 4, 15.


                         B.      The Powers and Huber Emails
       Before addressing this lawsuit or considering the pending motions, the Court
must provide background information about the Huber and Powers emails and briefly
discuss the administrative and judicial proceedings that have addressed these emails.


                           (1)    Maria Jordan’s DBA Claim
       In September 2012, Maria Jordan was injured while employed by DynCorp
International, Inc. (“DynCorp”) at the United States Consulate in Erbil, Iraq. Doc. #75, at
4; Doc. #81, at 7. Maria Jordan, represented by her husband, Jack Jordan (who is also
Talley’s counsel), filed a claim under the Defense Base Act (“DBA”), which provides
coverage for injuries sustained by certain employees working on military bases and
embassies outside the United States. Doc. #75, at 3-4; Doc. #75-1, at 17-18; Doc. #81,
at 6-7. Maria Jordan’s DBA claim is the “ALJ Case No. 2015-LDA-00030” referenced in
Talley’s FOIA request.




6
 Talley purports to deny Defendant’s Facts 9 and 10. Doc. #81, at 6-7. However,
Talley does not controvert these facts or the exhibits supporting the facts. Id. Thus,
Talley is deemed to have admitted these facts. L.R. 56.1(b)(1); Fed. R. Civ. P. 56(e).


                                    3
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 3 of 27
         During discovery in the administrative proceeding, a dispute arose regarding the
discoverability of the Powers email. Doc. #75, at 4; Doc. #81, at 7. DynCorp resisted
production of the Powers email, arguing it was protected by the attorney-client privilege.
Id. In October 2015, DynCorp submitted the Powers email to the administrative law
judge (“ALJ”) for an in camera inspection. Doc. #75, at 4; Doc. #81, at 8. In February
2016, the ALJ issued an order finding the emails were privileged.
                [DynCorp]’s management-level employees expressly sought legal
         advice from [DynCorp]’s in-house counsel, and the statements themselves
         were confidential between the employees and the attorney at the time they
         were made. These emails were received by the in-house counsel and a
         select group of upper-level employees, and there has been no evidence
         submitted to this Court that these communications were not kept
         confidential.
Doc. #75, at 4; Doc. #75-2, at 35 (internal citations omitted); Doc. #81, at 7. Maria
Jordan unsuccessfully appealed the ALJ’s and BRB’s decisions, which culminated in
her petition for certiorari with the Supreme Court being denied. Doc. #75, at 5; Doc.
#81, at 8; Jordan v. Dir., Office of Workers’ Comp. Programs, Dep’t of Labor, 138 S. Ct.
1609 (Mem.) (2018).


                (2)    Jack Jordan’s District of Columbia Lawsuit
         Beginning in June 2016, Jack Jordan,7 Maria Jordan’s husband and Talley’s
counsel, submitted FOIA requests to Defendant related to the Huber and Powers
emails. Jordan v. U.S. Dep’t of Labor, 273 F. Supp. 3d 214, 220-24 (D.D.C. 2017); Doc.
#75, at 6; Doc. #81, at 8. In September 2016, Jordan, proceeding pro se, filed a FOIA
lawsuit against Defendant in the United States District Court for the District of Columbia
(“D.C. District Court”) seeking “to compel the Defendant to disclose the entirety of the
first two emails in a continuous string of five emails that were dated July 30 or 31, 2013,
with the subject line: ‘WPS – next steps & actions,’ which were sent by and to members
of management of DynCorp International, Inc.” Id. at 219-20; Jordan, No. 16-CV-1868
(D.D.C. Sept. 19, 2016) (Doc. #1, ¶ 1); Doc. #75, at 6; Doc. #81, at 9.




7
    For the remainder of this Order, the Court refers to Jack Jordan as Jordan.


                                      4
         Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 4 of 27
      In August 2017, after conducting an in camera review of the DynCorp emails, the
D.C. District Court determined Defendant “properly withheld the unredacted version of
the Powers email under FOIA exemption 4 based on its attorney-client privilege nature.”
273 F. Supp. 3d at 227. The Honorable Rudolph Contreras stated the following:
      The DOL’s justification – as set forth in the Smyth Declaration and
      Vaughn Index and confirmed by the Court’s in camera review – is
      sufficiently detailed for the Court to conclude that FOIA Exemption 4
      applies to the Powers email, because it contained privileged
      communications between an attorney and his client. The DOL describes
      the DynCorp emails in a detailed manner – though obviously in such a
      way that does not disclose the information it seeks to protect – and there
      is nothing in the record to question the presumption of good faith that the
      Court affords the DOL in its explanation. The DOL explains that the
      DynCorp emails concerned DynCorp’s confidential information regarding a
      business contract and expressly sought DynCorp’s attorney’s input and
      review. Smyth Decl. ¶ 31; Vaughn Index. Additionally, the DOL reiterated
      that the DynCorp emails are “marked ‘Subject to Attorney Client
      Privilege.’” Smyth Decl. ¶ 31; Vaughn Index. This description supports
      the inference that the DynCorp emails concern contractual information that
      DynCorp wishes to protect and that this contractual information was sent
      to in-house attorney Christopher Bellomy for his legal advice.
Id. at 232.8 “With respect to the Powers email, the [D.C. District] Court’s in camera
review confirms that the content of the information and the reason it was communicated



8
  Talley attempts to dispute the District Court “reviewed the Powers email in camera and
determined it was ‘privileged and thus exempt from disclosure.’” Instead of citing to
evidence in the record, Talley presents arguments. Among other things, she argues
“Judge Contreras knowingly violated Jordan’s rights under federal law (most obviously
FOIA and Rules 43 and 56 of the Federal Rules of Civil Procedure (“FRCP”)) and
asserted contentions that he knew were false (each a “Lie”) to help DOL and DOJ
employees conceal relevant evidence and material facts.” Doc. #81, at 9 (emphasis in
original). Talley’s counsel, Jordan, includes these arguments in his declaration to refute
Defendant’s stated fact. Id. Simply including an argument in a declaration does not
render the argument a fact. Fed. R. Civ. P. 56(c)(4) (“An affidavit or declaration used to
support or oppose a motion must be made on personal knowledge, set out facts that
would be admissible in evidence, and show that the affiant or declarant is competent to
testify on the matters stated.”); see also Johnson Tr. of Operating Eng’rs Local #49
Health & Welfare Fund v. Charps Welding & Fabricating, Inc., 950 F.3d 510, 523 (8th
Cir. 2020) (stating “[c]onclusory assertions and citations to one’s own arguments are
insufficient to survive summary judgment.”) (citation omitted). Because Talley failed to
dispute these facts by citing evidence in the record, they are deemed uncontroverted.
Fed. R. Civ. P. 56(e); L.R. 56.1(b)(1).


                                    5
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 5 of 27
satisfy the demands of attorney-client privilege.” Id. The D.C. District Court found
additional briefing was required to ascertain whether the Huber email met the standard
for attorney-client privilege. Id.9 In May 2018, Defendant produced the unredacted
Huber email to Jordan. Doc. #75-1, at 29-33.
      Jordan appealed the D.C. District Court’s decision to the United States Court of
Appeals for the District of Columbia (“D.C. Court of Appeals”). In October 2018, the
D.C. Court of Appeals affirmed the D.C. District Court’s decision:
      The district court did not err in concluding that the Powers email is exempt
      from disclosure pursuant to 5 U.S.C. § 552(b)(4). Nor did the district court
      abuse its discretion in reviewing the emails in camera to determine the
      extent of § 552(b)(4)’s applicability. See ACLU v. U.S. Dep’t of Def., 628
      F.3d 612, 626 (D.C. Cir. 2011); 5 U.S.C. § 552(a)(4)(B). Notwithstanding
      appellant’s speculation to the contrary, there is no reason to doubt the
      district court’s finding that an in camera review revealed the Powers email
      contains an explicit request for legal advice. Nor is there any evidence of
      judicial bias, despite appellant’s accusations to the contrary. To the extent
      appellant seeks disclosure of the parts of the Powers email that read
      “attorney-client privilege” and seek an explicit request for legal advice, the
      district court did not err in declining to require disclosure of such disjointed
      words that have “minimal or no information content. Mead Data Central,
      Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 261 n.55 (D.C. Cir. 1977).
Jordan v. U.S. Dep’t of Labor, No. 18-5128, 2018 WL 5819393, *1 (D.C. Cir. Oct. 19,
2018). Jordan’s ensuing Motion to Clarify Order, Motion Regarding Publication, and
Petition for Reconsideration by the Panel or by the Full Court were denied in January



9
  In November 2017, Jordan submitted two FOIA requests to the United States
Department of Justice, and in December 2017, he filed suit in the D.C. District Court
related to those requests. Jordan v. Dep’t of Justice, No. 17-CV-2702-RC (D.D.C.)
(Doc. #1). During his second FOIA lawsuit, Jordan asked the D.C. District Court to
release the Huber email and the non-confidential information in the Powers email. In
denying Jordan’s request, the D.C. District Court noted Jordan’s motion “retread[ed]
grounds already covered” in the first FOIA lawsuit, and the Court previously rejected
Jordan’s arguments. Jordan, No. 17-CV-2702-RC (D.D.C. Oct. 11, 2018) (Doc. #33).
Jordan’s subsequently filed motions – including his Motion for Reconsideration, Motion
for Relief from Judgment, Motion for Release of Evidence, Motion to Reconsider, and
Motion to Compel – were denied. Id. (Docs. #43-44, 50, 63-64). In April 2020, the D.C.
District Court entered a Minute Order, denying another motion for reconsideration filed
by Jordan and warning “any additional pleadings…concerning the Powers and Huber e-
mails may be met with sanctions and/or a referral to the State bar of which Mr. Jordan is
a member.” Id. (Apr. 1, 2020).


                                    6
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 6 of 27
2019. No. 18-5128 (D.C. Cir. Jan. 24, 2019). Jordan then sought reconsideration of the
order denying his motions. His motions were denied, and the Clerk was “directed to
accept no further pleadings from appellant in this closed case.” No. 18-5128 (D.C. Cir.
Apr. 15, 2019).
       After the D.C. Court of Appeals affirmed the D.C. District Court’s decision, Jordan
asked the D.C. District Court to set aside its ruling, which was affirmed by the appellate
court, and hold the Powers email was not protected by attorney-client privilege. In July
2019, the D.C. District Court denied Jordan’s motion, stating, among other things:
       This case is over. Plaintiff may not file any further motions without first
       obtaining leave of court. Leave will not be granted based on the same
       recycled arguments that Plaintiff has repeatedly raised and this Court has
       repeatedly found to be meritless. Moreover, raising such arguments again
       may be cause for an award of fees.
331 F.R.D. 444, 54 (D.D.C. 2019).
       Jordan again appealed and filed several motions with the D.C. Court of Appeals.
Jordan v. U.S. Dep’t of Labor, No. 19-5201 (D.C. Cir.). In January 2020, the D.C. Court
of Appeals denied Jordan’s Motion to Require the District Court to Include Powers’
Email in the Record, Motion for Ruling, and Motion for Summary Disposition. No. 19-
5201, 2020 WL 283003, at *1 (D.C. Cir. Jan. 16, 2020). The D.C. Court of Appeals also
affirmed the D.C. District Court’s decision denying Jordan’s motion to set aside. Id.
Jordan then filed his Motion to Reconsider and Reverse all Rulings, Motion to Recall
Mandate, and Petition for Rehearing En Banc, which were all denied by the D.C. Court
of Appeals. No. 19-5201 (D.C. Cir. Feb. 18, 2020, and Mar. 18, 2020). Again, the
appellate court directed the Clerk “to accept no further submissions from appellant in
this closed case.” Id. (D.C. Cir. Mar. 18, 2020).


                       (3)    Jordan’s Sarbanes-Oxley Matters
       Jordan also filed an action against DynCorp under the Sarbanes-Oxley Act of
2002 (“SOX”) in 2016. Jordan v. DynCorp Int’l LLC, 2016-SOX-00042 (Dep’t of Labor).
During this administrative proceeding, Jordan filed several motions asking ALJ Paul
Almanza to find the Huber and Powers emails were not privileged, sanction
respondents for making false statements about the emails, and direct Defendant to



                                    7
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 7 of 27
produce the emails. In January 2018, ALJ Almanza sanctioned Jordan. Jordan v.
DynCorp Int’l LLC, No. 2016-SOX-00042 (Dep’t of Labor Jan. 15, 2018) (Order
Sanctioning Complainant; Denying Complainant’s Motions to Reconsider the Motion to
Compel; to Declare the Emails Not Privileged; and for Declarations, Clarifications, and
Production and Notice; and Ordering Complainant to Show Cause).
              The evidence overwhelmingly supports a finding that [Jordan] has
      again made statements without evidentiary support. A reasonable and
      competent attorney would know, and should know, that such statements
      were objectively without evidentiary support. The plain text of ALJ Merck’s
      rulings speaks for itself. I have explained to Complainant, multiple times,
      the difference between stating that a ruling was incorrect and stating that
      the ruling was never made. E.g., May 15 Order at 51. Complainant’s
      continued failure to grasp this simple concept is highly disconcerting.
              Moreover, Complainant appears to have engaged in sanctionable
      conduct for which he was already sanctioned. For him to have continued
      to engage in sanctionable conduct, even after being specifically
      sanctioned for doing so, suggests that the initial sanctions were
      insufficient.
Id. at 90-91. ALJ Almanza prohibited Jordan from filing additional motions for sanctions
and directed Jordan to show cause why he should not be sanctioned. Id. at 92.
      In February 2018, ALJ Almanza stated ALJ Merck, who presided over the DBA
matter, issued rulings on “the privileged status of the Emails,” and ALJ Almanza did “not
have the authority to overturn, vacate, modify, or determine the veracity of another
ALJ’s ruling.” Jordan v. DynCorp Int’l, No. 2016-SOX-00042 (Dep’t of Labor Feb. 28,
2018) (Decision and Order of Dismissal and Order Sanctioning Complainant). ALJ
Almanza also sanctioned Jordan for making statements about ALJ Merck and ALJ
Almanza that were “without evidentiary support.” Id. at 82-84.
      In January 2019, Jordan appealed ALJ Merck’s decision to Defendant’s
Administrative Review Board (“ARB”). In his Second Petition for Review, Jordan
informed the ARB of the following:
             [Jordan] is already pursuing Powers’ emails in FOIA suits in the
      D.C. Circuit, as well as in a second case in D.C. District Court and in a
      third case in the Western District of Missouri (Eighth Circuit). In addition,
      in January 2019, six additional individuals (residing in areas under the
      Second, Sixth, Eighth, Ninth, and Tenth Circuits) each filed his or her own
      FOIA request for Powers’ emails. Each request that is denied will be
      pursued in a separate suit.


                                    8
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 8 of 27
Doc. #75, at 7-8; Doc. #75-3, at 27 n.5; Doc. #81, at 11.
        In the meantime, Jordan filed another action against DynCorp and others10 under
the Sarbanes-Oxley Act of 2002 (“SOX”). Jordan v. DynCorp Int’l LLC, 2017-SOX-
00055 (Dep’t of Labor). In February 2018, ALJ William Barto dismissed Jordan’s
complaint. Id. (Feb. 18, 2018). In April 2018, ALJ Barto issued an order admonishing
and sanctioning Jordan. Id. (Apr. 9, 2018). Jordan was “ADMONISHED against
making legal contentions that are unwarranted by either existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law or for
establishing new law, in violation of 29 C.F.R. § 18.35(b)(2).” Id. at 9 (emphasis in
original). In addition, Jordan was directed to “PAY to Respondent [DynCorp] the sum of
$1,000.00, as reasonable attorneys’ fees….” Id. at 10.


                      C.     Jordan’s FOIA Lawsuit in this Court
        In August 2018, Jordan, proceeding pro se, filed a FOIA lawsuit in this Court.
Jordan v. Dep’t of Labor, No. 18-6129 (W.D. Mo.). Jordan’s lawsuit pertained to two
FOIA requests. FOIA Request F2018-850930 sought (1) letters from the OALJ to
Jordan regarding his FOIA requests, (2) “[t]he letter from Chief ALJ Henley to [Jordan]
dated May 15, 2017 regarding how to address ALJ misconduct through official
channels,” and (3) “[t]he letter from Chief ALJ Henley to [Jordan] dated February 2,
2018 refusing to meet with [Jordan] regarding ALJ misconduct.” No. 18-6129 (Doc. #1,
¶ 2). FOIA Request F2018-858557 sought “emails sent by employees of DynCorp


10
  Jordan identified additional respondents: Littler Mendelson, P.C.; Ethan Balsam;
Jason Branciforte; Edward T. Ellis; Vorys, Sater, Seymour, and Pease LLP; Pamela A.
Bresnahan; Honorable Larry Merck; and the Honorable Paul Almanza. Jordan v.
DynCorp Int’l LLC, No. 2017-SOX-00055, at 1 n.1 (Dep’t of Labor Feb. 15, 2018). As
explained by ALJ William Barto:
        [Jordan] originally sued DynCorp in the LDA case. He then sued DynCorp
        in the SOX case and added as respondents the two counsel who had
        represented DynCorp in the LDA case. In the instant case, Complainant
        again sues DynCorp and the counsel who represented DynCorp in the
        LDA case, but now adds as respondents the two counsel who defended
        DynCorp in the SOX case, the law firms that employ the attorney
        respondents, as well as the judges who presided over each case.
Id. at 2.


                                     9
        Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 9 of 27
International LLC (“DI”) on July 30 or 31, 2013 with the subject line: ‘WPS – next steps
& actions.’” Id. ¶ 4. These emails include the Huber and Powers emails. Id.
       In December 2018, the Court granted Defendant’s motion to dismiss Jordan’s
claims arising from FOIA Request F2018-858557. Id. (Doc. #24, at 4-6); Jordan v. U.S.
Dep’t of Labor, No. 18-6129, 2018 WL 6591807 (W.D. Mo. Dec. 14, 2018). The Court
found Jordan’s lawsuit was “parallel or duplicative of the matter litigated in the D.C.
District Court.” Id. (Doc. #24, at 5). Because “the conservation of judicial resources,
comprehensive disposition of litigation, and the progress of that action weigh in favor of
this Court deferring to the D.C. District Court,” the Court deferred to the D.C. lawsuit and
dismissed Jordan’s claims related to FOIA Request F2018-858557. Id. at 5-6.
       In February 2019, Jordan moved to add Ferissa Talley, who is the plaintiff in this
matter, as a party to his lawsuit. Id. (Doc. #37). Although the Court had already
dismissed Jordan’s claims related to the Powers email, Jordan sought to add Talley
because she requested the Powers email. Doc. #37-3. In support, Jordan argued:
              The DOL clearly is subject to substantial risk of incurring double
       obligations because of Ms. Talley’s interest. If Ms. Talley must file suit
       separate, the DOL will be required to litigate all the issues that the DOL
       attempted to avoid with its Motion to Dismiss regarding Powers’ emails.
       Such a result would be a waste of judicial and agency resources.
       Moreover, the arbitrariness of the DOL’s efforts to conceal all text of
       Powers’ emails is even more obvious now than it was previously….
Doc. #37, at 8. Jordan also maintained joining Talley as a party to his lawsuit “would
ensure that judicial and administrative resources are not wasted by other courts re-
addressing the issues that already have been addressed in this case.” Id. at 17.
Accompanying the motion was Talley’s declaration wherein she stated she “retained
Jack Jordan to join in the on-going litigation” in Jordan’s lawsuit. Jordan, No. 18-6129
(Doc. #37-1, at 2). Jordan’s declaration, also attached to the motion, stated he was
representing Ferissa Talley, Mr. Campo, Mr. Magdangal, Mr. Purchase, and Mr.
Donaldson with respect to their FOIA requests, which sought the Huber and Powers
emails. Id. (Doc. #37-2, at 1-2).
       In April 2019, this Court granted Defendant’s summary judgment motion and
found Jordan’s motion to add Talley as a party was rendered moot. Jordan, No. 18-




                                    10
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 10 of 27
6129 (Doc. #55).11 Jordan appealed to the United States Court of Appeals for the
Eighth Circuit. Jordan, No. 18-6129 (Docs. #57, 76, 79). On February 21, 2020, the
Eighth Circuit issued its decision, affirming this Court’s decision to dismiss some claims
as duplicative of another pending litigation and grant summary judgment on the
remaining claims. Jordan v. U.S. Dep’t of Labor, 794 F. App’x 557 (8th Cir. 2020). On
May 5, 2020, the Eighth Circuit issued its mandate.


                                  D.     Talley’s Lawsuit
       On June 19, 2019, Jordan sent an email to Defendant’s counsel stating, “my
client, Ms. Talley, submitted a FOIA request for Powers’ email, which was denied on
February 4, 2019.” Doc. #75-4. “The DOL has given no reason to believe that the DOL
will release Powers’ email without being ordered to do so by a court. As a result, on
Monday Ms. Talley will file suit in the WDMO to obtain Powers’ email if the DOL
continues to refuse to release it voluntarily.” Id. Jordan further stated, “Ms. Talley will
be requesting an award of costs and fees…. Ms. Talley will be represented by me, as
well as by local counsel….” Id.
       On June 26, 2019, Talley filed this lawsuit. Doc. #1. Talley asks the Court to
order Defendant to release “all responsive records containing Powers’ emails” and “all
other records responsive” to her FOIA request. Id. Both Jordan’s FOIA Request
F2018-858557 and Talley’s FOIA request sought emails sent by DynCorp’s employees
on July 30 and July 31, 2013, and certain emails sent to the BRB after January 2, 2018.
Doc. #1, ¶¶ 2-3; No. 18-6129, Doc. #1, ¶¶ 4, 15. Both Complaints contained the same

11
  In this lawsuit, Jordan argues Talley’s joinder in his lawsuit was “mandatory,” and the
undersigned knew joinder was mandatory. Doc. #43-1, at 23.
       Judge Smith merely refused to comply with FRCP and join Talley.
       Without any stated (or even any possible) justification, Judge Smith
       merely contended that mandatory joinder under clear and controlling
       federal law was ‘moot.’ Judge Smith Lied. He knew mandatory joinder
       was not moot. The evidence of his Lie included his and the DOL’s
       complete silence about any potential justification for disregarding or
       violating FRCP 19.
Doc. #43-1, at 24 (citations omitted) (emphasis in original); see also Doc. #44, at 2-4
(arguing FRCP “19 and the relevant facts made Talley’s joinder mandatory” and “Judge
Smith merely refused to comply with FRCP 19 and join Talley.”); Doc. #86, at 10.


                                    11
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 11 of 27
allegations, sought similar relief, and attached the same exhibits. Compare Doc. #1, ¶¶
2-6, 8-10, 12, 17, 20-22, 24, and p.8; Doc. #1-1; Doc. #1-2; with No. 18-6129, Doc. #1,
¶¶ 4-7, 10-11, 15-18, 23, 25, 31, 33, 36, 39, and p.15; Doc. #1-2, Doc. #1-5.
Consequently, in July 2019, the Court stayed this matter pending the Eighth Circuit’s
disposition of Jordan’s appeal. Doc. #7.
       Jordan was not an attorney of record when Talley filed her lawsuit. However,
while this matter was stayed, Jordan entered his appearance on Talley’s behalf in
October 2019. Doc. #8. Since that time, Jordan has been Talley’s only counsel of
record. Docs. #9, 11. Ever since, Jordan has filed numerous motions. In those filings,
Jordan presented arguments about the contentions presented and determinations made
with regard to the Powers email in Maria Jordan’s DBA Claim, Jack Jordan’s Sarbanes-
Oxley claims, and his D.C. lawsuit. See, e.g., Doc. #15, at 13, 16-17; Doc. #26, at 6-12,
14, 16-18; Doc. #28, at 11-12; Doc. #32, at 6-10, 14; Doc. #43-1, at 11-14; Doc. #43-3,
at 6-11; Doc. #50, at 3-6; Doc. #53, at 7-8, 10; Doc. #58, at 10; Doc. #61, at 11-14; Doc.
#69, at 2-5; Doc. #69-1, at 7-9; Doc. #69-2; Doc. #69-3; Doc. #69-4; Doc. #81, at 11-13,
15-16, 19, 22, 30; Doc. #81-2; Doc. #81-3, at 1-4; Doc. #86, at 7-14, 22, 31-34.12
       After the Eighth Circuit issued its mandate in Jordan’s appeal in early May 2020,
the Court lifted the stay and directed the parties to file dispositive motions. Doc. #62.
Now pending are Talley’s Motions for Judgment on the Pleadings (Docs. #67, 69),




12
   In addition, Jordan continuously stated the undersigned committed and was
continuing to commit crimes, including conspiring with Defendant and its counsel;
violating federal law and the Constitution; setting forth “false and illegal contentions”;
engaging in “criminal misconduct”; asserting “Lies”; issuing “blatantly unconstitutional
and illegal” orders; and was “willfully blind.” See, e.g., Doc. #17, at 6-20; Doc. #20, at
11; Doc. #26, at 10; Doc. #28, at 5-8, 11-12, 15, 18; Doc. #29, at 10; Doc. #32, at 4, 6,
10-12, 14, 19-20; Doc. #39, at 13-14, 16-17; Doc. #41, at 9, 16; Doc. #43, at 3, 6-8, 16,
22, 27-28; Doc. #43-1; Doc. #43-2. Regarding these filings, on March 4, 2020, the
Honorable Beth Phillips concluded Jordan violated Rule 11 of the Federal Rules of Civil
Procedure, sanctioned Jordan in the amount of $1,000, and referred the matter to the
Kansas Bar Association. Doc. #47. Although he was sanctioned, Jordan has continued
to assert the undersigned and now Judge Phillips have engaged in criminal conduct.
See Docs. #48-49, 52-54, 57-58, 61, 64-65, 76, 86, 94, 99-100. Recently, the Court
prohibited Jordan from filing anything further in this matter due to his disregard of the
Court’s Orders and again referred him to the Kansas Bar Association. Docs. #92, 97.


                                    12
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 12 of 27
Defendant’s Motion to Strike Jury Demand (Doc. #72), Defendant’s Motion for Summary
Judgment (Doc. #75), and Talley’s Motion for Leave to File Notice of Appeal (Doc. #94).


         II.    TALLEY’S MOTIONS FOR JUDGMENT ON THE PLEADINGS
                                  A.     Legal Standard
       “Judgment on the pleadings is appropriate where no material issue of fact
remains to be resolved and the movant is entitled to judgment as a matter of law.”
Faibisch v. Univ. of Minn., 304 F.3d 797, 803 (8th Cir. 2002) (citations omitted); Fed. R.
Civ. P. 12(c). In considering a motion for judgment on the pleadings, the court
“accept[s] as true all facts pleaded by the non-moving party and grant[s] all reasonable
inferences from the pleadings in favor of the non-moving party.” Id. (citations omitted).
The Court reviews a motion for judgment on the pleadings under the same standard
governing motions to dismiss for failure to state a claim. Ashley Cty. v. Pfizer, Inc., 552
F.3d 659, 665 (8th Cir. 2009).
       To survive a motion to dismiss, a complaint must contain a “short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
8(a)(2). The claim for relief must be “‘plausible on its face,’” meaning it must “plead[]
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 556 (2007)). Mere “‘labels and
conclusions,’” “‘formulaic recitation[s] of the elements of a cause of action,’” and “‘naked
assertion[s]’ devoid of ‘further factual enhancement’” are insufficient. Id. (quoting
Twombly, 550 U.S. at 555, 557).


                                    B.     Discussion
                  (1)    First Motion for Judgment on the Pleadings
       Talley’s first motion for judgment on the pleadings largely focuses on Defendant’s
answer, or rather, Defendant’s failure to file an answer. Talley argues Defendant
“entirely failed to address” and “admitted” her allegations because Defendant “failed to
show…good cause for failing to serve an Answer within 30 days that were not (even
partially) subject to any stay, i.e., June 27 through July 24, 2019 (28 days) and May 6,


                                    13
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 13 of 27
2020 to present (14 days so far).” Doc. #67-1, at 13-14.13 Defendant filed its answer on
May 28, 2020, admitting some allegations but denying other allegations. Doc. #68. In
addition, Defendant asserted several affirmative defenses. Id. at 1-2.
         Pursuant to FOIA, Defendant has thirty days to file its answer or otherwise
respond. 5 U.S.C. § 552(a)(4)(C). This matter, however, was stayed before
Defendant’s deadline to file its answer. Then, once the stay was lifted, Defendant filed
its answer in less than thirty days. Talley does not cite any authority supporting her
argument that Defendant admitted her allegations even though it filed its answer within
thirty days of the stay being lifted. Accordingly, Talley’s first judgment for motion on the
pleadings is denied.


                  (2)   Second Motion for Judgment on the Pleadings
         After Defendant filed its answer, Talley filed a second motion for judgment on the
pleadings. Doc. #69. Therein, Talley concedes Defendant denied many allegations but
maintains Defendant’s denials to Paragraphs 5, 6, and 24 are “false” or “asserted
falsehoods.” Doc. #69-1, at 11-13.
         As explained supra, judgment on the pleadings is only appropriate when no
material issues of fact remain to be resolved. Faibisch, 304 F.3d at 803; see also Beal
v. Mo. Pac. R.R. Corp., 312 U.S. 45, 51 (1941) (holding “denials and allegations of the
answer which are well pleaded must be taken as true.”). Also, because Defendant is
the nonmovant, the Court is required to accept Defendant’s assertions as true and draw
reasonable inferences in its favor. Id. This affords the nonmovant “the benefit of all
possible favorable assumptions.” 5C Arthur R. Miller, Mary Kay Kane & A. Benjamin
Spencer, Federal Practice and Procedure § 1368 (3d ed. 2020).
         Talley’s dispute with the veracity of Defendant’s denials and assertions
demonstrates material issues of fact are unresolved. In addition, when accepting
Defendant’s assertions as true, the Court is unable to conclude whether Defendant
properly or improperly withheld documents requested by Talley. Thus, the Court denies
Talley’s second motion for judgment on the pleadings.



13
     Talley’s motion was filed on May 19, 2020. Doc. #67.


                                      14
         Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 14 of 27
             III.   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                      A.        Standard
       A moving party is entitled to summary judgment on a claim only if there is a
showing that “there is no genuine issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.” Williams v. City of St. Louis, 783 F.2d 114,
115 (8th Cir. 1986). “[W]hile the materiality determination rests on the substantive law,
it is the substantive law’s identification of which facts are critical and which facts are
irrelevant that governs.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
“Only disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.” Wierman v. Casey’s Gen.
Stores, 638 F.3d 984, 993 (8th Cir. 2011) (quotation omitted). Inadmissible evidence
may not be used to support or defeat a summary judgment motion. Brooks v. Tri-Sys.,
Inc., 425 F.3d 1109, 1111 (8th Cir. 2005) (citation omitted). The Court must view the
evidence in the light most favorable to the non-moving party, giving that party the
benefit of all inferences reasonably drawn from the evidence. Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 588-89 (1986); Tyler v. Harper, 744 F.2d 653,
655 (8th Cir. 1984).


                                     B.         Discussion
                                          (1)     FOIA
       FOIA “ensure[s] that government is conducted in the open” and “provide[s] wide-
ranging public access to government documents.” Miller v. U.S. Dep’t of Agric., 13 F.3d
260, 262 (8th Cir. 1993); Miller v. U.S. Dep’t of State, 779 F.2d 1378, 1389 (8th Cir.
1985). “FOIA represents a carefully balanced scheme of public rights and agency
obligations designed to foster greater access to agency records than existed prior to its
enactment.” Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S. 136,
150 (1980). FOIA “requires federal agencies to make Government records available to
the public, subject to nine exemptions for specific categories of material.” Milner v.
Dep’t of Navy, 562 U.S. 562, 564 (2011). The nine exemptions “are ‘explicitly made
exclusive,’ and must be ‘narrowly construed.’” Id. (quoting FBI v. Abramson, 456 U.S.
615, 630 (1982)).



                                    15
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 15 of 27
       This Court reviews an agency’s FOIA decision de novo. 5 U.S.C. § 552(a)(4)(B)
(2016). “[S]ummary judgment is available to a defendant agency where ‘the agency
proves that it has fully discharged its obligations under FOIA, after the underlying facts
and the inferences to be drawn from them are construed in the light most favorable to
the FOIA requester.’” Mo. Coal. for Env’t Found. v. U.S. Army Corps of Eng’rs, 542 F.
3d 1204, 1209 (8th Cir. 2008) (quoting Miller, 779 F.2d at 1382). To discharge this
burden, the agency “must prove that each document that falls within the class requested
either has been produced, is unidentifiable, or is wholly exempt from [the FOIA’s]
inspection requirements.” Miller, 779 F.2d at 1382-83 (citation omitted); 5 U.S.C. §
552(a)(4)(B).
       If an agency withholds a document, it carries its burden of proof by providing
declarations or affidavits explaining why documents are subject to an exemption. Mo.
Coal. For Env’t Found., 542 F.3d at 1210 (citing Miller, 779 F.2d at 1387). Agency
affidavits and declarations receive “substantial weight,” but “they must include more
than ‘barren assertions’ that a document is exempt.” Madel v. U.S. Dep’t of Justice, 784
F.3d 448, 452 (8th Cir. 2015). “If the affidavits provide specific information sufficient to
place the documents within the exemption category, if this information is not
contradicted in the record, and if there is no evidence in the record of agency bad faith,
then summary judgment is appropriate without in camera review of the documents.”
Quiñon v. F.B.I., 86 F.3d 1222, 1227 (D.C. Cir. 1996) (citations omitted).


                                   (2)     Res Judicata
       Defendant argues it is entitled to summary judgment because Talley’s FOIA
claims are barred by res judicata. Doc. #75, at 16-18. “[R]es judicata, or claim
preclusion, applies when (1) the first suit resulted in a final judgment on the merits; (2)
the first suit was based on proper jurisdiction; (3) both suits involve the same parties (or
those in privity with them); and (4) both suits are based upon the same claims or causes
of action.” Elbert v. Carter, 903 F.3d 779, 782 (8th Cir. 2018) (citation and quotation
marks omitted).14 “By ‘preclud[ing] parties from contesting matters that they have had a


14
   When the prior suit was litigated in federal court and arose under federal law, the
effect of res judicata is decided by federal law. See Poe v. John Deere Co., 1103, 1105


                                    16
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 16 of 27
full and fair opportunity to litigate,’ [claim preclusion and issue preclusion] protect
against ‘the expense and vexation attending multiple lawsuits, conserv[e] judicial
resources, and foste[r] reliance on judicial action by minimizing the possibility of
inconsistent decisions.’” Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (quoting Montana
v. United States, 440 U.S. 147, 153-54 (1979)). Generally, “one is not bound by a
judgment in personam in a litigation in which he is not designated as a party or to which
he has not been made a party by service of process.” Id. at 893 (citations omitted). But
there are exceptions to this general rule, including, but not limited to, when “a person
who did not participate in a litigation later brings suit as the designated representative of
a person who was a party to the prior adjudication,” or “when a nonparty later brings suit
as an agent for a party who is bound by a judgment.” Id. at 895 (citation omitted).
       Talley does not dispute or present evidence refuting Jordan’s D.C. lawsuit was
based on proper jurisdiction or resulted in a final judgment on the merits. See Doc. #81,
at 34-36. In addition, Talley does argue her lawsuit brings different claims or asserts
causes of action that are different than those asserted in Jordan’s D.C. lawsuit. Id.
Thus, for res judicata bar this lawsuit, Jordan must be relitigating by proxy, or Talley and
Jordan are in privity. See Taylor, 553 U.S. at 894; Elbert, 903 F.3d at 782.


                               (a)     Relitigation by Proxy
       According to the Supreme Court, a party dissatisfied with the outcome of a
lawsuit is barred from bringing another lawsuit in the name of another to seek
redetermination of an issue already resolved. Montana, 440 U.S. at 154. “[O]ne who
prosecutes or defends a suit in the name of another to establish and protect his own
right, or who assists in the prosecution or defense of an action in aid of some interest of
his own…is as much bound…as he would be if he had been a party to the record.” Id.
(quoting Souffront v. Compagnie des Sucreries, 217 U.S. 475, 486-87 (1910)). As
demonstrated by the filings in this matter, Jordan is dissatisfied with the outcome of his
administrative proceedings, his D.C. lawsuit, and the lawsuit filed in this Court. See




(8th Cir. 1982); see also Taylor, 553 U.S. at 891.


                                    17
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 17 of 27
supra, section I(B)-(D). Jordan, although a licensed attorney, represented himself in
those matters.
       Now, Talley, represented by Jordan, brings the matter currently before this Court,
seeking the same relief Jordan sought in his administrative and judicial proceedings.
Talley asks this Court to decide something that ALJs and the D.C. District Court have
already determined. Nothing in the record demonstrates any controlling facts or legal
principles have changed significantly since those determinations were made. See
Montana, 440 U.S. at 155. Instead, the record demonstrates Talley merely serves as
Jordan’s proxy in this matter.
       First, while his FOIA lawsuit was pending in this Court, Jordan moved to add
Talley as a plaintiff. Jordan argued if the Court denied his motion and did not add Talley
as a plaintiff, “the DOL will be required to litigate all the issues that the DOL attempted
to avoid with its Motion to Dismiss regarding Powers’ emails. Such a result would be a
waste of judicial and agency resources.” No. 18-6129 (Doc. #37, at 8). Jordan also
argued joining Talley to his lawsuit “would ensure that judicial and administrative
resources are not wasted by other courts re-addressing the issues that already have
been addressed in this case.” Id. at 17. In her declaration attached to Jordan’s motion,
Talley declared she “retained Jack Jordan to join in the on-going litigation” in Jordan’s
lawsuit. No. 18-6129 (Doc. #37-1, at 2).
       Jordan also submitted a declaration in support of his motion to add Talley as a
plaintiff to his lawsuit. Therein, Jordan declared that Talley sought the same records
that Jordan sought in FOIA Request F2018-858557. No. 18-6129 (Doc. #37-2, at 1).
Jordan informed the Court that he represented Talley and five other individuals – i.e.,
Campo, Magdangal, Purchase, Donaldson, and “a person who resides in New York” –
who submitted FOIA requests in January 2019 for the same records Jordan requested
in his FOIA request. Id. at 1-2; see also Doc. #37, at 2. This declaration reiterates
Jordan’s statement in one of his Sarbanes-Oxley matters, where he represented, “six
additional individuals (residing in areas under the Second, Sixth, Eighth, Ninth, and
Tenth Circuits) each filed his or her own FOIA request for Powers’ emails. Each
request that is denied will be pursued in a separate suit.” Doc. #75, at 7-8; Doc. #75-3,
at 27 n.5; Doc. #81, at 11. More recently, in this lawsuit, Jordan stated: “I have



                                    18
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 18 of 27
represented myself or other clients seeking Powers’ email…in additional legal
proceedings in U.S. District Courts for the District of Washington, D.C., Western District
of Missouri and the Eastern District of New York and the Courts of Appeals for the D.C.
Circuit and the Eighth Circuit.” Doc. #81-3, ¶1.
       Before Talley filed this lawsuit, Jordan emailed Defendant’s counsel demanding
the production of the Powers email. Doc. #75-4. Jordan informed Defendant’s counsel
that Talley would file suit if the email was not produced. Id. Jordan also stated he
would be representing Talley in the lawsuit. Id. Talley’s Complaint also revealing. First,
her Complaint (and FOIA Request) specifically reference Maria Jordan’s DBA case
number. Doc. #1, ¶ 2. Her allegations recite much of the history about Jordan’s
administrative and judicial proceedings. Id. ¶¶ 4-10, 16-24. Talley seeks “all responsive
records containing Powers’ email.” Id. at 8. Attached to her Complaint are the redacted
Powers email and a filing from Maria Jordan’s DBA proceeding. Docs. #1-1, 1-2.
       Significantly, Talley’s lawsuit has focused, almost exclusively, on the arguments
presented and determinations made in Jordan’s administrative and judicial proceedings.
See, e.g., Doc. #15, at 13, 16-17; Doc. #26, at 6-12, 14, 16-18; Doc. #28, at 11-12; Doc.
#32, at 6-10, 14; Doc. #43-1, at 11-14; Doc. #43-3, at 6-11; Doc. #50, at 3-6; Doc. #53,
at 7-8, 10; Doc. #58, at 10; Doc. #61, at 11-14; Doc. #69, at 2-5; Doc. #69-1, at 7-9;
Doc. #69-2; Doc. #69-3; Doc. #69-4; Doc. #81, at 11-13, 15-16, 19, 22, 30; Doc. #81-2;
Doc. #81-3, at 1-4; Doc. #86, at 7-14, 22, 31-34. These filings are rife with arguments
about the D.C. District Court and ALJs making erroneous decisions and determinations,
according to Talley and Jordan, and the representations made by Defendant and its
attorneys.
       Also, Talley raises arguments about whether Jordan had a fair opportunity to be
heard in his D.C. lawsuit. By way of example, Talley, in a filing signed by Jordan,
argues she “must be permitted to demonstrate…Jordan did not have a fair opportunity
procedurally, substantively and evidentially to pursue his claim in the D.C. courts.” Doc.
#15, at 13 (citation and internal quotations omitted). This argument disregards the fact
that the D.C. Court issued its judgment, which was affirmed by the D.C. Court of
Appeals. To the extent he did not have a “fair opportunity procedurally, substantively
and evidentially,” Jordan should have raised that issue during that litigation.



                                    19
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 19 of 27
       Based on the record before the Court, which includes but is not limited to Talley’s
and Jordan’s foregoing declarations and representations, Jordan, as Talley’s attorney,
is assisting in, if not controlling, the prosecution of this matter in Talley’s name. This
lawsuit seeks to relitigate an issue already resolved in Jordan’s D.C. lawsuit, which was
appealed and affirmed twice, and Jordan’s administrative proceedings. Because
Jordan, at a minimum, is “assist[ing] in the prosecution” of this lawsuit “in aid of some
interest of his own,” he is barred from bringing this lawsuit in Talley’s name. The Court
finds Talley is serving as a proxy in this matter, and therefore, the Court grants
Defendant’s motion for summary judgment is granted.


                                         (b)     Privity
       In addition to Talley serving as Jordan’s proxy, Talley and Jordan are in privity,
which bars Talley from bringing this matter. The Eighth Circuit “long ago recognized
that claim preclusion is not limited to cases involving the same parties or parties who
are in traditional ‘privity’ with [a party] in a first action.” Elbert, 903 F.3d at 783.
Although the parties do not cite an Eighth Circuit case on point, several other courts
have determined an attorney and client are privies. See, e.g., Plotner v. AT&T Corp.,
224 F.3d 1161, 1169 (10th Cir. 2000) (citation omitted); Henry v. Farmer City State
Bank, 808 F.2d 1228, 1235 n.6 (7th Cir. 1986) (citation omitted); Martell v. Cohen Clair
Lans Greifer Thorpe & Rottenstreich, LLP, No. 18 CIV. 9692 (ER), 2019 WL 4572196,
at *3 (S.D.N.Y. Sept. 20, 2019); Hansen v. U.S. Bank, Nat’l Ass’n, No. 4:15-CV-00085-
BLW, 2015 WL 5190749, at *7 (D. Idaho Sept. 4, 2015); Iseley v. Talaber, No. CIVA
1:05-CV-444, 2008 WL 906508, at *3 n.1 (M.D. Pa. Mar. 31, 2008) (citation omitted).
       In addition, the Missouri Court of Appeals has determined an attorney and client
are privies. Kinsky v. 154 Land Co., 371 S.W.3d 108, 113 (Mo. Ct. App. 2012). The
Missouri Court of Appeals noted Missouri did not have a “long-established test for
determining whether privity exists” between an attorney and a client but determined
“control is the qualifying element” when determining whether parties are privies. Id. at
113, 115. Finding “control is the ‘inescapable consequence’ of legal representation,”
the Missouri Court of Appeals determined an attorney was in privity with the client when
counsel made most procedural decisions and determined what evidence and arguments



                                    20
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 20 of 27
to present. Id. at 115; see also Clements v. Pittman, 765 S.W.2d 589, 591 (Mo. banc
1989) (finding “[w]hether parties are in privity depends mostly on their relationship to the
subject matter of the litigation.”). As discussed above, the record establishes the
parties’ relationship to one another, the relationship to the subject matter of the
litigation, and the control exercised by Jordan in this matter. Thus, the Court finds
Jordan and Talley are privies. For this additional reason, the Court grants Defendant’s
motion for summary judgment.


 (c)     Abusive Lawsuit with More Than “a Mere Whiff of Tactical Maneuvering”
       When considering the record before it, the Court is mindful of the Supreme
Court’s guidance to courts when faced with determining whether “a nonparty to a prior
adjudication has become a litigating agent for a party to the earlier case.” Taylor, 553
U.S. at 906.
       [C]ourts should be cautious about finding preclusion on this basis. A mere
       whiff of “tactical maneuvering” will not suffice; instead, principles of agency
       law are suggestive. They indicate that preclusion is appropriate only if the
       putative agent’s conduct of the suit is subject to the control of the party
       who is bound by the prior adjudication.
Id. (citation omitted). Similar to the matter before this Court, Taylor was a subsequent
FOIA lawsuit for documents previously requested and litigated in prior lawsuit.
However, because the record before the Supreme Court was unclear, it could not
determine whether the party pursuing the subsequent FOIA lawsuit was “acting as” the
agent of the person who was a party to a prior FOIA lawsuit. Id. at 905. Thus, the
matter was remanded.
       Unlike Taylor, the record is clear in this matter. There is not simply a “whiff” of
“tactical maneuvering.” As discussed above, Talley, represented by Jordan, filed this
matter to relitigate issues decided in Jordan’s prior lawsuit. Jordan, as Talley’s attorney
and as demonstrated by the filings in this matter and Jordan’s previous lawsuits,
controls the lawsuit. Talley is simply Jordan’s proxy.
       Additionally, the Court recognizes, as the Supreme Court did, FOIA does not
preclude other individuals from seeking the same documents someone else sought.
The Supreme Court acknowledged it was “theoretically possible that several persons



                                    21
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 21 of 27
could coordinate to mount a series of repetitive [FOIA] lawsuits.” Taylor, 553 U.S. at
903. But the Supreme Court was “not convinced that this risk justifies departure from
the usual rules governing nonparty preclusion” because (1) “stare decisis will allow
courts swiftly to dispose of repetitive suits brought in the same circuit,” and (2) “even
when stare decisis is not dispositive, ‘the human tendency not to waste money will deter
the bringing of suits based on claims or issues that have already been adversely
determined against others.’” Id. at 903-04. The Supreme Court noted its “intuition
seem[ed] to be borne out by experience” since the “FAA has not called our attention to
any instances of abusive FOIA suits in the Circuits….” Id. at 904.
         The Court is aware of at least four lawsuits Jordan has filed on behalf of himself
or others that seek the same relief Jordan sought in his D.C. lawsuit: (1) Jordan’s
lawsuit in this Court; (2) this lawsuit; (3) a lawsuit filed in this Court by Robert Campo,
who is represented by Jordan (No. 19-905); and (4) a lawsuit filed by another individual
represented by Jack Jordan, which is pending in the United States District Court for the
Eastern District of New York.15 In addition, according to Jordan’s filings and
declarations, there are at least three other individuals represented by Jordan – i.e.,
Magdangal, Purchase, and Donaldson – who intend to file lawsuits to obtain the Powers
email. No. 18-6129 (Doc. #37-2, at 1-2).
         Contrary to the Supreme Court’s belief, this Court cannot dispose of this matter
based on stare decisis. And “the human tendency not to waste money” mentioned by
the Supreme Court did not deter Jordan from filing his lawsuit in this Court, representing
Talley in her lawsuit, or representing others who bring suits “based on claims or issues
that have already been adversely determined against others.’” Id. at 903-04. This is an
abusive FOIA lawsuit.


                                 (3)    The Powers Email
         Even if Talley’s claims were not barred by res judicata, Defendant would still be
entitled to summary judgment because Defendant properly responded to Talley’s FOIA




15
     Immerso v. U.S. Dep’t of Labor, No. 19-Civ.3777 (E.D.N.Y).


                                      22
         Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 22 of 27
request, produced responsive documents, and appropriately redacted portions of
documents exempt from disclosure under FOIA.
       Talley’s FOIA request sought the Huber and Powers emails and records
establishing the date the Huber and Powers emails were transmitted to and received by
the BRB. Doc. #75, at 1-2; Doc. #75-1, at 4, 8-9; Doc. #81, at 6. In response,
Defendant released four pages with redactions applied to the “Powers email” portion of
the record pursuant to Exemption 4, 5 U.S.C. § 552(b)(4). Doc. #75, at 2; Doc. #75-1,
at 2-3, 10-11, 30-33; Doc. #81, at 6. Defendant conducted a search for records
showing when the Huber and Powers emails were transmitted to and received by the
BR, but the search revealed no responsive records. Doc. #75, at 3; Doc. #75-1, at 4;
Doc. #81, at 6. When conducting a further review of the request, Defendant located
transmission records for the case file – to wit, a docket sheet and a UPS shipping label
– which were provided to Jordan on Talley’s behalf. Doc. #75, at 3; Doc. #75-1, at 4,
15-21; Doc. #81, at 6. Jordan acknowledged receipt of the additional records. Doc.
#75, at 3; Doc. #75-1, at 4, 15; Doc. #81, at 6.
       The parties disagree as to whether Defendant properly withheld the Powers
email pursuant to Exemption 4. Exemption 4 prevents disclosure of “trade secrets and
commercial or financial information obtained from a person and privileged or
confidential.” 5 U.S.C. § 552(b)(4). “Information other than trade secrets falls within the
second prong of the exemption if it is shown to be (1) commercial or financial, (2)
obtained from a person, and (3) privileged or confidential.” Pub. Citizen Health
Research Grp. v. Food & Drug Admin., 704 F.2d 1280, 1290 (D.C. Cir. 1983) (citation
omitted); Madel, 784 F.3d at 452 (citations and internal quotations marks omitted).


                      (a)    Commercial or Financial Information
       “Information is ‘commercial’ under this exemption if, ‘in and of itself,’ it serves a
‘commercial function’ or is of a ‘commercial nature.’” Nat’l Ass’n of Home Builders v.
Norton, 309 F.3d 26, 38 (D.C. Cir. 2002) (citations omitted). According to Defendant’s
declaration, the Powers email is an internal DynCorp communication about a DynCorp
business contract and reveals commercial operations. Doc. #75-1, at 6. Talley does




                                    23
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 23 of 27
not dispute the information is commercial or financial.16 Moreover, upon conducting an
in camera review of the email, the Court finds the email contains information about
business operations.17 Thus, the first prong of Exemption 4 is met. See also Jordan,
273 F. Supp. 3d at 230-31.


                             (b)   Obtained from a Person
      Under FOIA, a “person” is defined as “an individual, partnership, corporation,
association, or public or private organization other than an agency.” 5 U.S.C. § 551(2).
According to Defendant’s declaration, the Powers email was obtained from DynCorp,
which is considered a “person” under FOIA. Doc. #75-1, at 6. Talley does not dispute
the Powers email was obtained from a person. Thus, the second prong is met. See
also Jordan, 273 F. Supp. 3d at 231.


                                   (c)    Privileged18
      Privileged information includes “information that falls within recognized
constitutional, statutory, or common law privileges.” Gen. Elec. Co. v. Dep’t of Air
Force, 648 F. Supp. 2d 95, 101 n.4 (D.D.C. 2009) (citing Wash. Post Co. v. U.S. Dep’t
of Health & Human Servs., 690 F.2d 252, 267-68 n.50 (D.C. Cir. 1982)); see also
Jordan, 273 F. Supp. 3d at 231 (citations omitted). The attorney-client privilege has
been recognized under Exemption 4. See Anderson v. Dep’t of Health & Human
Servs., 907 F.2d 936, 945 (10th Cir. 1990) (citations omitted). The attorney-client
privilege “applies broadly to communications made by corporate employees to counsel
to secure legal advice from counsel.” PaineWebber Grp., Inc. v. Zinsmeyer Trs. P’ship,

16
   Talley argues Defendant failed to cite evidence showing the Powers email included
trade secrets or commercial or financial information. Doc. #81, at 16. Defendant
submitted a declaration in support of its summary judgment motion, which is entitled to
“substantial weight,” that provided more than “barren assertions” that the Powers email
was exempt. Madel, 784 F.3d at 452. The information contained in the declaration is
not contradicted in the record, and although Talley contends Defendant acted in bad
faith, there is no evidence in the record of agency bad faith.
17
   Although the Court did not request an in camera review of the Powers email,
Defendant provided the unredacted Powers email to the Court on June 8, 2020.
18
   Defendant does not argue the information in the Powers email is confidential, so the
Court limits its discussion to whether the information is privileged.


                                   24
      Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 24 of 27
187 F.3d 988, 991 (8th Cir. 1999) (citing Upjohn Co. v. United States, 449 U.S. 383, 389
(1981)).
       Defendant withheld the Powers email because it determined the information was
privileged. Doc. #75-1, at 6. Defendant’s declaration states the DynCorp emails were
marked “Subject to Attorney Client Privilege” and were sent by a DynCorp email to
DynCorp’s in-house attorney “to apprise him of developments potentially impacting a
DynCorp contract and to explicitly request the attorney’s input and review of the
information transmitted.” Doc. #75-1, at 6. In response, Talley argues: “No evidence in
the record in any proceeding shows that Judge Contreras determined that the DOL
presented evidence showing any fact necessary to establish that Powers’ email was
protected by the attorney-client privilege consistent with Supreme Court precedent….”
Doc. #81, at 9 (emphasis in original). She also argues Judge Contreras “knowingly
violated Jordan’s rights under federal law…and asserted contentions that he knew were
false (each a “Lie”) to help DOL and DOJ employees conceal relevant evidence and
material facts.” Id. (emphasis in original).
       The Powers email was sent by Darin Powers, DynCorp’s Vice President, to Brian
Cox, Robert Huber, and Christopher Bellomy, and William Imbrie and Martha Huelsbeck
are copied on the email. Doc. #75-1, at 30-33. The subject of the email is “WPS – next
steps & actions.” Id. Bellomy was DynCorp’s in-house counsel. Doc. #75, at 15;
Jordan, 273 F. Supp. 3d at 232. As set forth in Defendant’s declaration and confirmed
by the Court’s in camera review, the email is marked “Subject to Attorney Client
Privilege” and seeks counsel’s advice and input on the information contained in the
email. Accordingly, the Court finds the Powers email is protected by the attorney-client
privilege, and the Defendant properly withheld the email pursuant to Exemption 4. See
also Jordan, 273 F. Supp. 3d at 231-32.


                                   (d)    Segregability
       Talley argues Defendant failed to provide the non-exempt segregable portions of
the Powers email. “In a FOIA action, the focus is on the information sought, not the
documents themselves.” Mo. Coal. for Env’t Found., 542 F.3d at 1211-12. This is
because “[a]ny reasonably segregable portion of a record shall be provided to any



                                    25
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 25 of 27
person requesting such record after deletion of the portions which are exempt under this
subsection.” Id. at 1212 (quoting 5 U.S.C. § 552(b)). An agency may not withhold an
entire document if some of the information contained therein is subject to an exemption.
Id. (citation omitted). “Rather, non-exempt portions of documents must be disclosed
unless they are ‘inextricably intertwined’ with exempt portions.” Id. (citation omitted).
       Defendant declares all reasonably segregable portions of the record were
released to Talley after Exemption 4 was applied to the record. Doc. #75-1, at 6. The
Powers email is part of a chain of emails dated July 30 and 31, 2013. Id. at 30-33.
Other than the Powers email, which begins the chain of emails, Defendant produced the
other emails in the chain to Talley. Id. Regarding the Powers email specifically, the
Court finds the Exemption 4 attorney-client privilege applies to the entire Powers email.
That is, Powers sought counsel’s advice about the information in his email. Therefore,
the Court finds Defendant produced all reasonably segregable portions of the requested
record.19
       For all the foregoing reasons, the Court, when construing the underlying facts in
the light most favorable to Talley, finds Defendant has established it fully discharged its
FOIA obligations. The Court grants Defendant’s motion for summary judgment.20


                           IV.    OTHER PENDING MOTIONS
       Because the Court grants Defendant’s Motion for Summary Judgment,
Defendant’s Motion to Strike Talley’s Jury Demand and Talley’s Motion for Leave to File
a Notice of Appeal are rendered moot.


                         V.      TALLEY’S NOTICE OF APPEAL
       On June 26, 2020, the Court warned Talley and Jordan that additional frivolous
motions would be met with additional sanctions, another referral to the Kansas Bar
Association, and referrals to other jurisdictions wherein counsel is licensed to practice



19
   See also Jordan, 273 F. Supp. 3d at 235-37; Jordan v. U.S. Dep’t of Justice, No. Civil
Action No. 17-2702(RC), 2019 WL 2028399, at *4-5 (D.D.C. May 8, 2019),
20
   To the extent the Court did not address arguments raised in Talley’s opposition to
Defendant’s motion for summary judgment, the Court overrules those arguments.


                                    26
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 26 of 27
law. Doc. #83. On July 1, 2020, Talley filed two motions, which were “frivolous,
unprofessional, and scurrilous, if not defamatory, in tone and content.” Docs. #90-93.
The Court struck Talley’s motions and prohibited Talley and Jordan from filing anything
further in this matter without the Court’s approval.
       On July 2, 2020, Talley’s counsel sent an email to Chambers requesting, among
other things, leave to file a Notice of Appeal and attaching said motion. The Court filed
Talley’s motion and reminded Talley and her counsel that they were prohibited from
filing anything further in this matter without the Court’s approval.
       Nevertheless, on July 9, 2020, Talley, without the Court’s approval, filed a Notice
of Appeal. Doc. #100. Because the Notice of Appeal was filed in violation of the
Court’s Orders, the Court strikes the Notice of Appeal. The Clerk’s Office is directed to
retain a copy of the Notice of Appeal under seal.


                                   VI.    CONCLUSION
       For the foregoing reasons, Talley’s Motions for Judgment on the Pleadings are
denied, Defendant’s Motion for Summary Judgment is granted, Defendant’s Motion to
Strike and Talley’s Motion for Leave to File a Notice of Appeal are denied as moot, and
Talley’s Notice of Appeal is struck. With the exception of filing a Notice of Appeal,
Talley and her counsel are prohibited from filing anything further in this matter without
prior approval from the Court. In addition, Talley and her counsel are prohibited from
sending emails to the undersigned’s staff.

IT IS SO ORDERED.

                                                    /s/ Ortrie D. Smith
DATE: July 13, 2020                                 ORTRIE D. SMITH, SENIOR JUDGE
                                                    UNITED STATES DISTRICT COURT




                                    27
       Case 4:19-cv-00493-ODS Document 102 Filed 07/13/20 Page 27 of 27
